ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 15-275, concluding that as a matter of reciprocal discipline pursuant to Rule l:20-14((a)(4), JEFFREY K. MARTIN of WILMINGTON, DELAWARE, who was admitted to the bar of this State in 1981, should be suspended from the practice of law for a prospective period of six months based on discipline imposed in Delaware for unethical conduct that in New Jersey constitutes violations of RPC 3.4(c) (knowingly disobeying an obligation under the rules of a tribunal), RPC 5.3(a)(failure to supervise a nonlaw-yer assistant), RPC 5.4(a)(paying to or sharing fees with a suspended or disbarred attorney), RPC 5.5(a)(2)(assisting in the unauthorized practice of law), RPC 8.4(d)(conduct prejudicial to the administration of justice), and Rule l:20-20(b)(13);
And the Court having determined from its review of the matter that the term of suspension should be retroactive to the date of discipline in Delaware;
*589And good cause appearing;
It is ORDERED that JEFFREY K. MARTIN is suspended from the practice of law for a period of six months, retroactive to November 18, 2014, and until the further Order of the Court; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that pursuant to Rule l:20-20(c), respondent’s failure to comply with the Affidavit of Compliance requirement of Rule l:20-20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent’s petition for reinstatement for’ a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(c); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.